Case: 20-20136     Document: 00515929331         Page: 1     Date Filed: 07/08/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 8, 2021
                                No. 20-20136                            Lyle W. Cayce
                            consolidated with                                Clerk
                               No. 20-20228
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fred Samson,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CR-172-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          A jury convicted Fred Samson of two counts of theft of Government
   property, namely Social Security retirement benefits, in an amount greater
   than $1,000, in violation of 18 U.S.C. § 641. The district court sentenced


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20136      Document: 00515929331         Page: 2    Date Filed: 07/08/2021




                                    No. 20-20136
                                  c/w No. 20-20228

   Samson within the advisory guidelines range to 15 months of imprisonment
   and three years of supervised release.
          As he is proceeding pro se on appeal, Samson is entitled to liberal
   construction of his brief. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
   1993). Nevertheless, he must brief arguments to preserve them. See id.
          Samson first challenges the district court’s failure to suppress, sua
   sponte, his written and verbal statements to investigating agents from the
   Social Security Administration. With the benefit of liberal construction,
   Samson challenges the introduction of his statements on the basis that such
   statements were made in violation of Miranda v. Arizona, 384 U.S. 436
   (1966). However, he fails to show that the admission of such statements
   amounted to plain error. See United States v. Vasquez, 899 F.3d 363, 372-73
   (5th Cir. 2018). Considering the totality of the circumstances surrounding
   his statements, which included that the interview took place in a public
   location of his choosing, he was not physically restrained, and he was told he
   was free to terminate the interview at any time, the record supports a
   conclusion he was not in custody for purposes of Miranda. See United States
   v. Wright, 777 F.3d 769, 775-77 (5th Cir. 2015).
          Second, Samson contends that the Government suppressed evidence,
   which, had it been presented at trial, would have demonstrated his
   innocence. However, Samson fails to state with any specificity what this
   evidence was, how it was exculpatory, or how it was material to his case. See
   United States v. Edwards, 442 F.3d 258, 264 (5th Cir. 2006). Accordingly, he
   has abandoned this claim on appeal. See United States v. Tomblin, 46 F.3d
   1369, 1376 n.13 (5th Cir. 1995).
          Third, Samson raises several claims of ineffective assistance of
   counsel. Samson did not raise his claims of ineffective assistance of counsel
   before the district court, and the record does not provide sufficient detail to




                                            2
Case: 20-20136      Document: 00515929331           Page: 3     Date Filed: 07/08/2021




                                     No. 20-20136
                                   c/w No. 20-20228

   allow the court to assess counsel’s effectiveness at this stage. See United
   States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). Accordingly, we decline to
   consider these claims now, without prejudice to Samson’s right to raise them
   on collateral review. See id.
          Fourth, Samson challenges the reasonableness of his 15-month within-
   guidelines sentence. A review of the record does not reflect that the district
   court failed to account for a factor that should have received significant
   weight, gave significant weight to an irrelevant or improper factor, or
   committed a clear error of judgment in balancing the 18 U.S.C. § 3553(a)
   factors. See United States v. Candia, 454 F.3d 468, 473 (5th Cir. 2006).
   Accordingly, Samson fails to rebut the presumption of reasonableness which
   attaches to his within-guidelines sentence. See id.
          Next, Samson contends that the district court interfered with his right
   of allocution. Because Samson did not raise this argument in the district
   court, review is limited to plain error. See United States v. Reyna, 358 F.3d
   344, 349-50 (5th Cir. 2004) (en banc).             After ruling on outstanding
   objections, the district court invited Samson to speak.            Samson took
   advantage of that opportunity to request leniency and to beseech the court to
   consider the impact that any sentence would have on his family. Accordingly,
   he fails to show that the district court denied his right of allocution; there was
   no error, plain or otherwise.
          Finally, though Samson also appealed the district court’s order
   directing him to reimburse the Criminal Justice Act Fund for the cost of his
   court appointed counsel, Samson raises no challenge to this order on appeal.
   Accordingly, he has abandoned this issue. See Yohey, 985 F.2d at 224-25.
          Accordingly, the judgments of the district court are AFFIRMED.




                                           3